                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                    AT OWENSBORO

ALEXANDER MEDINA RAY REID                                                              PLAINTIFF

v.                                                      CIVIL ACTION NO. 4:19-CV-P72-JHM

LEIGH WARD et al.                                                                  DEFENDANTS

                                   MEMORANDUM OPINION

         Upon filing the instant action, Plaintiff assumed the responsibility of keeping this Court

advised of his current address and to actively litigate his claims. See LR 5.2(e) (“All pro se

litigants must provide written notice of a change of residential address, and, if different, mailing

address, to the Clerk and to the opposing party or the opposing party’s counsel. Failure to notify

the Clerk of an address change may result in the dismissal of the litigant’s case or other

appropriate sanctions.”).

         The Court sent an Order to Plaintiff on July 30, 2019. That mailing was returned to the

Court by the U.S. Post Office marked “Return to Sender; Not Deliverable as Addressed; Unable

to Forward.” Plaintiff has not advised the Court of his new address, and neither notices from this

Court nor filings by Defendants in this action can be served on Plaintiff. In such situations,

courts have an inherent power “acting on their own initiative, to clear their calendars of cases

that have remained dormant because of the inaction or dilatoriness of the parties seeking relief.”

Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962). Because it appears to this Court that

Plaintiff has abandoned any interest in prosecution of this case, the Court will dismiss the case

by separate Order.

Date:   October 2, 2019


cc:      Plaintiff, pro se
4414.009
